      Case 1-20-42907-jmm              Doc 16       Filed 11/02/20     Entered 11/02/20 22:00:07




 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------x
 In re
                                                             Chapter 11
 Lisa Maria Abbott                                           Case No. 20-42907- REG


          Debtor.
---------------------------------------------------------x

             DECLARATION OF LEO JACOBS IN SUPPORT OF
    ARTICLE 13, LLC’S OPPOSITION TO DEBTOR’S MOTION FOR ORDERS
DISMISSING INVOLUNTARY CHAPTER 11 CASE, WITH ADDITIONAL REQUESTS
FOR ABSTENTION AND DAMAGES, PURSUANT TO 11 U.S.C. §§ 305(a) AND 303(I),
                    WITH POINTS AND AUTHORITIES

Leo Jacobs declares under penalty of perjury that the following is true and correct:

        1.       I am an attorney admitted to practice before the Courts of the State of New York

and the United States District Courts for the Southern and Eastern Districts of New York. I am the

sole member of the Leo Jacobs PC (the “Firm”), which maintains offices for the practice of law at

8002 Kew Gardens Road, Suite 300, Queens, New York 11415. I am duly authorized to make this

supplemental declaration (the “Declaration”) on behalf of the Firm.

        2.       I submit this declaration in support of Article 13, LLC’s Opposition (the

“Opposition”) to Lisa Maria Abbott’s (the “Debtor”) Motion for Orders Dismissing Involuntary

Chapter 11 Case, With Additional Requests for Abstention and Damages, Pursuant to 11 U.S.C.

§§ 305(A) and 303(I), With Points and Authorities (the “Motion”).

        3.       On or about August 7, 2020, I caused an involuntary chapter 11 petition (the

“Petition”) to be filed on behalf of Article 13 LLP (“Article 13”), the petitioning creditor, against

the Debtor. A true and correct copy of the Petition is annexed hereto as Exhibit A.
     Case 1-20-42907-jmm         Doc 16     Filed 11/02/20      Entered 11/02/20 22:00:07




       4.       The Clerk of Court issued a Summons to Debtor in Involuntary Case on August 7,

2020 (the “Summons”). A true and correct copy of the Summons is annexed hereto as Exhibit B.

       5.       On October 22, 2020, I caused a Summons Not Executed on Lisa Maria Abbott to

the Court to be filed, to which the Court issued a Supplemental Summons to Debtor in Involuntary

Case (the “Second Summons”). A true and correct copy of the Second Summons is annexed hereto

as Exhibit C.

       6.       On October 22, 2020, I caused both the Petition and the Second Summons to be

served on the Debtor and I subsequently filed a certificate of service with the Court indicating the

same. A true and correct copy of the certificate of service is annexed hereto as Exhibit D.

       7.       As set forth in the Petition, on or about September 18, 2006, the Debtor executed

and delivered various documents in connection with a loan the Debtor obtained from Alliance

Mortgage Bank (“Alliance”) for $215,000 (the “Loan”). As part of the Loan the Debtor executed

a note (the “Note”), which was secured by a mortgage (the “Mortgage”) on the Debtor’s property

located at 53 Van Buren Street, Brooklyn, New York 11221 (the “Property”). A true and correct

copy of the Mortgage is annexed to the Petition as Exhibit 1.

       8.       The Loan was subsequently recorded on September 28, 2006 in the Office of the

City Register of the City of New York, File No. 2006000547617.

       9.       On January 17, 2008, the Mortgage was assigned to Artee Fin, LLC, who then

subsequently assigned the Mortgage to 168 Halsey, LLC (“Halsey”) on February 26, 2018, who

then assigned the Mortgage to Article 13. Each time the Mortgage was assigned, the respective

assignee recorded their interest in the Office of the City Register of the City of New York. A true

and correct copy of the note and allonge to Article 13 is annexed hereto as Exhibit E. The lender




                                                 2
      Case 1-20-42907-jmm             Doc 16       Filed 11/02/20        Entered 11/02/20 22:00:07




has the original note in its possession, and had same at the time of the commencement of this

action.

          10.    On or about July 2, 2020, I caused Article 13 to record the assigned Mortgage in

the Office of the City Register of the City of New York, File No. 2020000189643. A true and

correct copy of the recorded Mortgage from each assignment is annexed to the Petition.

          11.    On or about July 6, 2020, letter correspondence was sent from THE MARGOLIN

& WEINREB LAW GROUP, LLP on behalf of Article 13 LLC (the “Correspondence”) notifying

the Debtor that significant amounts were due and outstanding under the Loan and that she was at

risk of losing the Property. A true and correct copy of the July correspondence is annexed hereto

as Exhibit F.

          12.    I am in no way affiliated with Halsey, nor do I have any membership or possessory

interests in Halsey.

          13.    I am in no way affiliated with Article 13, outside of my role as legal counsel to this

creditor in this action. I do not have any membership or possessory interests in Article 13.

          14.    Sometime in August 2017 I became aware of the Debtor’s action initiated in New

York Supreme Court, Kings County, Index No. 10329-2014 (the “State Court Action”) against

ABC Investors Management Corp., Anthony Harris, H.A. Jones Realty & Management and Van

Buren Group, Inc., seeking to set aside and nullify certain deeds and mortgages related to the

Property. 1 The State Court Action is ongoing. A true and correct copy of the Complaint filed in

the State Court Action is annexed hereto as Exhibit G.




1
 On or about July 21, 2016, the Court ordered that the State Court Action’s caption be amended to include Van
Buren Group, Inc. as a co-defendant.


                                                        3
     Case 1-20-42907-jmm         Doc 16     Filed 11/02/20     Entered 11/02/20 22:00:07




       15.     Notwithstanding the ongoing State Court Action, on or about May 2018, 168

Halsey LLC received communications from the Debtor to discuss a potential short sale of the

Property.

       16.     For all of the reasons explained in the Opposition filed simultaneously with this

Declaration, the Debtor’s Motion should be denied in its entirety.

Dated: November 2, 2020                                                  /s/Leo Jacobs
       Queens, New York                                                  Leo Jacobs




                                                4
